DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 11/30/2020 is acknowledged.
Claim Objections
Claims 5, 9, 11 and 14 are objected to because of the following informalities:
in claim 5, line 2, “the amount” should read --an amount--. 
in claim 9, lines 9-10, “the first contact metal and the second contact metal” should read -- the first and second terminal contacts --.
in claim 11, last line, “the annular structures” should read -- the cylindrical structures --.
in claim 14, lines 5-6, “the second dielectric” and “the first second dielectric” should read -- a second dielectric -- and -- a first dielectric --, respectively.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedeschi (US Pub 2017/0358598).
Regarding claim 1, Bedeschi (fig. 3) teaches a vertical transistor structure, comprising:
a material layer stack comprising a first dielectric material layer (dielectric 25, [0041]), a second dielectric material layer (dielectric 25, [0041]), and a gate electrode material layer (conductive gate 18, [0033]) therebetween;
a semiconductor material (channel region 22, [0033]) in direct contact with a sidewall of both the first and second dielectric material layers (25);
a gate dielectric material (gate insulator 20, [0033]) between the semiconductor material (22) and a sidewall of the gate electrode material layer (18), wherein the gate dielectric material has a higher relative permittivity than the first and second dielectric material layers (ferroelectric insulator materials, [0034]); and 
first and second terminal contacts (bottom and top select lines 46 48, [0041]) coupled to the semiconductor material (22) on opposite sides of the gate electrode.
Regarding claim 2, Bedeschi (fig. 3) teaches the vertical transistor structure of claim 1, wherein:
the gate electrode material layer (18) comprises a metal (metal, [0033]);
a sidewall of the gate electrode material layer (18) is recessed laterally from the sidewall of both the first and second dielectric material layers (25);
the semiconductor material (22) is in contact with the gate dielectric material (20); and
the gate dielectric material (20) is between the first and second dielectric materials (25).

Regarding claim 3, Bedeschi teaches the vertical transistor structure of claim 2, wherein the gate dielectric material comprises a ferroelectric material (ferroelectric insulator materials, [0034]).

Regarding claim 4, Bedeschi teaches the vertical transistor structure of claim 3, wherein the gate dielectric material (20) comprises oxygen and at least one of Hf, Al, Zn, or Zr (zirconium oxide, hafnium oxide, [0034]).
Regarding claim 5, Bedeschi (fig. 3) teaches the vertical transistor structure of claim 2, wherein a thickness of the gate dielectric material (20) is no greater than the amount by which the sidewall of the gate electrode material layer (18) is recessed laterally from the sidewall of both the first and second dielectric material layers (25).
Regarding claim 6, Bedeschi (fig. 3) teaches the vertical transistor structure of claim 2, wherein an interface between the gate dielectric (20) and the semiconductor material (22) is within 5nm of the sidewall of both the first and second dielectric material layers (“gate insulator 20 is a 10 to 50 Angstroms”, [0039]).
Regarding claim 7, Bedeschi (figs. 1-3) teaches the vertical transistor structure of claim 1, wherein:
the semiconductor material (channel region 22, pillar, [0040]) is within a via extending through the material layer stack, the via having an upper diameter defined by the sidewall of the second dielectric material layer, and a lower diameter defined by the sidewall of the first dielectric material layer; the gate dielectric material (20) is a cylindrical structure that surrounds a channel portion of the semiconductor material ([0040]), the cylindrical structure having an outer diameter that is larger than at least one of the upper and lower diameters; and the gate electrode material layer (18) surrounds the cylindrical structure.

Regarding claim 9, Bedeschi (fig. 3) teaches the vertical transistor structure of claim 1, wherein:
the material stack further comprises a plurality of gate electrode material layers (conductive gates 18 34, [0036]), each gate electrode material layer separated from another by a dielectric material layer (dielectric 25, [0041]);
the semiconductor material (22) is in direct contact with a sidewall of each of the dielectric material layers;
a plurality of cylindrical structures comprises the gate dielectric material (20 and fig. 1), each of the cylindrical structures being between the semiconductor material and a sidewall of one of the gate electrode material layers; and
the plurality of gate electrode material layers are between the first and second terminal contacts (46 48).
Regarding claim 10, Bedeschi (figs. 1-3) teaches the vertical transistor structure of claim 7, wherein the gate dielectric material (20) is in direct contact with a sidewall of each of the gate electrode material layers (18), and the semiconductor material (22) is in direct contact with the gate dielectric material.
Regarding claim 11, Bedeschi (figs. 1-3) teaches the vertical transistor structure of claim 7, wherein: the semiconductor material (22) is within a via extending through the material layer stack, the via having an upper diameter associated with the sidewall of the second dielectric material layer, and a lower diameter associated with the sidewall of the first dielectric material layer;

each of the gate electrode material layers (18) surrounds one of the annular structures.

Regarding claim 14, Bedeschi (figs. 1-3) teaches a vertical Fe-NAND memory structure, comprising:
a material stack comprising a plurality of gate electrode material layers (gates 18 and 34, [0039]), each gate electrode material layer separated from another by a dielectric material layer (dielectric 25, [0041]);
a via (pillar, circular, [0040]) extending through the material layer stack, the via having an upper diameter defined by sidewall of the second dielectric material layer (25), a lower diameter defined by a sidewall of the first dielectric material layer (25), and a plurality of expanded diameters, wherein each of the expanded diameters is defined by a sidewall of one the gate electrode material layers (18 34), and the expanded diameter is larger than at least one of the lower and upper diameters;
a plurality of cylindrical structures (gate insulators 20, [0034]), each comprising a ferroelectric gate dielectric material (ferroelectrics, [0034]), wherein an outer sidewall of individual ones of the cylindrical structures is in direct contact with a sidewall of individual ones of the gate electrode material layers (18 34), and wherein an inner diameter of individual ones of the cylindrical structures is no smaller than the lower diameter; and
a semiconductor material (channel region 22, [0033]) in direct contact with the sidewalls of the first and second dielectric material layers (20), and in direct contact with an inner sidewall of individual ones of the cylindrical structures.

Regarding claim 16, Bedeschi teaches the vertical transistor structure of claim 15, wherein the gate dielectric material (20) comprises oxygen and at least one of Hf, Al, Zn, or Zr (zirconium oxide, hafnium oxide, [0034]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bedeschi (US Pub 2017/0358598).
Bedeschi teaches the vertical transistor structure of claim 11, wherein: the upper diameter is no more than 50 nm (“diameter for each channel region 38 and 22”, 300 Angstroms to 500 Angstroms, [0040]); the outer diameter of the cylindrical structure (20) is not more than 15 nm greater than an inner diameter of the cylindrical structure (lateral thickness for material of gate insulator from 10 to 50 Angstroms, [0039]); and the semiconductor material (22) has a thickness of at least 5 nm (300 Angstroms to 500 Angstroms, [0040]).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bedeschi in view of Kim et al (US Pub 2020/0357814).
Bedeschi teaches the vertical transistor, but does not teach an integrated circuit (IC) die, comprising: a plurality of complementary metal-oxide-semiconductor (CMOS) field effect transistor (FET) structures, wherein individual ones of the CMOS FET structures comprise a Group IV semiconductor material; a plurality of back-end transistor structures over the CMOS FET structures, with one or more levels of interconnect metallization therebetween, wherein individual ones of the backend transistor structures comprise the vertical transistor structure of claim 1.
Kim (fig. 10) teaches an integrated circuit (IC) die, comprising: 
a plurality of complementary metal-oxide-semiconductor (CMOS) field effect transistor (FET) structures, wherein individual ones of the CMOS FET structures comprise a Group IV semiconductor material (CMOS devices 710, [0111]); 
a plurality of back-end transistor structures (vertical NAND 60, [0161]) over the CMOS FET structures, with one or more levels of interconnect metallization (level metal interconnect 780, [0093]) therebetween, wherein individual ones of the backend transistor structures comprise the vertical transistor structure of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892